Citation Nr: 0638791	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Richard Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1993 to 
February 1997.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO), that increased the 
disability evaluation assigned for the veteran's service-
connected PTSD from 30 to 70 percent.


FINDINGS OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is manifested by anxiety, depression, 
flashbacks, nightmares, impaired impulse control, and 
difficulty adapting to stressful circumstances.


CONCLUSION OF LAW

The criteria for an increased evaluation for service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a disability 
evaluation higher than 70 percent is warranted for the 
veteran's service-connected PTSD.  Initially, it is noted 
that VA has an obligation to notify claimants of what 
information or evidence is needed in order to substantiate a 
claim, and to assist claimants by making reasonable efforts 
to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims held that 
the notice requirements set forth above applied to all five 
elements of a service connection claim, which include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. 

That said, in August 2004 the RO sent the veteran a letter 
that informed him of the evidence necessary to establish an 
increased rating for his service connected PTSD, specifically 
what evidence they would obtain, and what evidence he should 
submit.  This letter also, essentially, requested that he 
provide any medical evidence in his possession that pertained 
to this claim.  The Board finds that the notice requirements 
set forth have been met, because while the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date if the claim was granted - i.e. 
the latter element of service connection, noted above - the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, as the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's claim for an increased rating for PTSD, 
any questions as to the appropriate effective date for an 
increase is rendered moot.  

With respect to the duty to assist, it is noted that VA 
medical records, to include the report of a psychiatric 
examination, are in the claims file.  The Board thus 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

For historical purposes, it is noted that in June 2002, the 
RO established service connection for PTSD, based, 
essentially, on a review of evidence that indicated that the 
veteran was diagnosed with PTSD, that objectively 
demonstrated that he experienced a stressful event in service 
(a helicopter accident), and that the two were related.  An 
evaluation of 30 percent was assigned, based on the findings 
made during a June 2002 VA psychiatric examination.

In July 2004, the veteran filed a claim for an increased 
rating for his service-connected PTSD.  In this regard, it is 
noted that disability ratings are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Schedule), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  Pertinent regulations do not require that all cases 
show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  The applicable part of the Schedule used 
for evaluating PTSD provides that a 70 percent disabling 
evaluation is warranted where there is objective evidence 
demonstrating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The maximum schedular rating, a 100 percent disabling 
evaluation, is warranted where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time and place, memory loss for names of close relatives, own 
occupation, or own name.  Id.

In this case, the evidence of record does not support a 100 
percent disabling evaluation for the veteran's service-
connected PTSD, because the weight of the evidence does not 
show that the veteran experiences total occupational and 
social impairment due to his PTSD symptomatology, and 
independent of that symptomatology caused by his other 
psychiatric disorders, to include intermittent explosive 
disorder and depressive disorder.  

There is no evidence that the veteran is disoriented to time 
and place; treatment records from July 2004 through November 
2004 show that he was fully alert and oriented to time, 
place, and person.  With the exception of one July 2004 
incident where he blacked out due to anger, VA outpatient 
treatment records from 2004 show that the veteran's recent 
and remote memory is intact.  There is no evidence that 
either the veteran's thought process or thought content are 
impaired; outpatient treatment records from July 2004 through 
February 2005 show that his thought process was normal and 
goal-directed, and that his thought content was normal, with 
no hallucinations or delusional systems.  VA inpatient 
treatment records dated in July 2004, VA outpatient treatment 
records dated from October 2004 through February 2005, and 
the March 2005 VA examination found the veteran to have no 
suicidal or homicidal ideations, or to otherwise be in danger 
of hurting himself or others.  Significantly, the veteran 
reported that his angry outbursts, noted by the March 2005 VA 
examiner to be caused by the veteran's intermittent explosive 
disorder, never resulted in violence against his family 
members.  Finally, there is no evidence that the veteran's 
PTSD resulted in an inability to complete his activities of 
daily living, including basic hygiene; on all evaluations of 
record, the veteran was well-groomed and appropriately 
dressed.

While there is some evidence that the veteran's anger and 
depression cause problems in his relationships, it is not so 
severe as to constitute total social impairment.  During his 
July 2004 inpatient treatment, as well as other inpatient and 
outpatient treatment of record, the veteran was noted to have 
had good experiences relating to his wife and children; he 
was also noted to successfully interact with other veterans 
in PTSD group therapy.  

Additionally, although the March 2005 VA examiner noted that 
the veteran's PTSD caused significant impact on his ability 
to maintain gainful employment, it is clear from the record 
that the veteran was able to succeed in vocational training; 
subsequent to the veteran's July 2004 inpatient treatment, 
the veteran enrolled in barber school, where he reported 
great success, including a 98 percent grading average.  
Although the veteran has reported having angry outbursts on 
the job in the past, it is unclear that this is due to his 
PTSD; he is concurrently diagnosed with intermittent 
explosive disorder, which the March 2005 VA examiner noted 
was the cause of his anger.

It is also noted that during the March 2005 examination, a 
Global Assessment of Functioning Scale (GAF Scale) of 50 was 
indicated which, according to the DSM-IV, contemplates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.

The Board recognizes that when a high evaluation is warranted 
for a psychiatric disorder, such as the 70 percent disabling 
evaluation currently assigned for the veteran's PTSD, the 
associated psychiatric symptomatology that the claimant 
experiences is indeed severe.  However, the preponderance of 
the evidence does not show that the veteran experiences total 
occupational and social impairment due to his PTSD 
symptomatology as to warrant a permanent 100 percent 
disabling evaluation.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for service-connected PTSD is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


